DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sep. 21, 2020 was filed after the mailing date of the non-final on Apr. 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3-4, and 6-17 were previously pending and subject the non-final action Apr. 15, 2020. In the response filed on Jun. 11, 2020, claim 1 were amended, claim 9 was cancelled and 19 was newly added claim. Therefore, claims 1, 3-4, 6-8, 10-17 and 19 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed Dec. 05, 2019 concerning claims 1 and 3-4, and 6-17 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US PGPUB: 20070136313, Pub Date: Jun. 14, 2007, hereinafter “Dutta”) in view of IBM Technical Disclosure (Focus Ratio for Windows, Date: Sep. 1, 1992 hereinafter "IBM") in further view of Otsuka (US PGPUB: 20070222769, Pub Date: Sep. 27, 2007, hereinafter “Otsuka”).
Regarding independent claim 1, Dutta teaches: An image display device comprising: (Dutta − [0025] FIG. 3 illustrates a network computing environment in which preferred embodiments are implemented.)
a display; (Dutta − [0013] To overcome the limitations in the prior art described above, preferred embodiments disclose a method, system, and program for displaying pages in a viewer program on a computer display monitor.)
a first interface to exchange data with an external server; (Dutta – [0021] [0025] A client computer 20 communicates with one or more content servers (22a-c) over the internet 24.)
a second interface to wirelessly receive a pointing signal from a remote controller; (Dutta – [0006] [0008] [0029] A mouse, which is a remote controller to operate a cursor, without specifying the connection type of the input device. However, connecting a mouse to a computer using a wireless mouse that communicates over an RF interface would be an obvious choice for one person skilled in art of wireless mouse and are used with computers at the time of priority of the application. Hence, the examiner takes (official notice) that the skilled person would arrive to wireless mouse using common general knowledge.)
and a controller to execute a web browser according to a web screen display input, to control a first webpage to be displayed on the display based on data received from the server, (Dutta − [0025] A client computer 20 communicates with one or more content servers 22a, b, c providing content in the form of HTML pages or other content, e.g., images, PDF files, video, Java programs, ** sound files, etc., to requesting clients over the Internet 24 in a manner known in the art.)
and when a first link item in the first webpage is selected by a pointer, to control the first webpage to be displayed in a first area, (Dutta − [0026] FIGS. 4 and 5 illustrate a preferred embodiment layout of window panes displayed in the web browser program 28 application window. If the user selected the link 38 in page 36, then page 40 specified in the hypertext link 38 would be displayed in the right pane 34.)
and to control a second webpage corresponding to the first link item to be displayed in a second area, (Dutta − [0026] FIGS. 4 and 5 illustrate a preferred embodiment layout of window panes displayed in the web browser program 28 application window. If the user selected the link 38 in page 36, then page 40 specified in the hypertext link 38 would be displayed in the right pane 34.)
wherein the controller controls the pointer to be displayed on the display based on the pointing signal from the remote controller, (Dutta – [0006] [0008] [0029] A mouse, which is a remote controller to operate a cursor, without specifying the connection type of the input device. However, connecting a mouse to a computer using a wireless mouse that communicates over an RF interface would be an obvious choice for one person skilled in art of wireless mouse and are used with computers at the time of priority of the application. Hence, the examiner takes (official notice) that the skilled person would arrive to wireless mouse using common general knowledge.)
wherein the second area is an area at the right side of the first area, (Dutta − [0026] FIGS. 4 and 5 illustrate a preferred embodiment layout of window panes displayed in the web browser program 28 application window. In preferred embodiments, selection of a hypertext link in the right pane 34, such as link 46, would result in the display shown in FIG. 5, where the content of page 40 is shifted to display in the left pane 32 and the content of the new page 48 identified in the hypertext link 46 is displayed in the right pane 34.
Dutta 
However, IBM teaches: wherein, when the pointer is located in one of the first and second webpages, the controller controls the webpage in which the pointer is located to increase in size, (IBM – [pages 62-63] Enlarging a window that has become the active window and reducing the size of the inactive window is disclosed in Fig. 03)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, and IBM as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of IBM provides Dutta with the ability to increase the size of a region of interest. Therefore, providing the benefit of zooming into a region and enlarging the text and graphics for a user having difficulties reading smaller fonts.
Dutta does not explicitly teach: and wherein, when the pointer remains on the first webpage from among the first and second webpages for a first time or longer, the controller controls the first webpage from among the first and second webpages displayed on the display to move to the right such that only the first webpage is displayed on the display.
However, Otsuka teaches: and wherein, when the pointer remains on the first webpage from among the first and second webpages for a first time or longer, the controller controls the first webpage from among the first and second webpages displayed on the display to move to the right such that only the first webpage is displayed on the display. (Otsuka – [0135-0142] Fig. 19 a diagram for explaining the operation by the operator to change the split image of the split display screen of a display apparatus to the main image displayed. After a press at the start point S on the page 101A for a short period of time. That is after a press start at touch start point S over a predetermined period of time, the cursor changes from an “arrow” to a grabbing hand.” The time that passes from the finger press at touch start point S until the finger is detached at touch end point E, within a specific range. If the X coordinate of the touch end point E is outside the specific range. The split screen 101A on the left side expands to a full screen size of displays screen 101.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM and Otsuka as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Otsuka provides Dutta and IBM with the ability improve web pages layout in a user interface. The motivation to combine provides improvement of the user experience in a user interface. By providing a display capable of switching between full screen and split screen based on a user gesture within predetermine period of time.
Regarding dependents claim 3, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta teaches: wherein the controller controls a third webpage corresponding to a second link item in the first webpage to be displayed at the display position of the second webpage when the second link item is selected. (Dutta − [0030] FIG. 7 illustrates logic implemented in the browser program 28 for an alternative embodiment of displaying pages in the left 32 and right 34 panes when the user selects a hypertext link from one of the displayed pages. If the link was selected from the right pane 34 (at block 156), then the browser program 28 shifts (at block 158) the page in the right pane to the left pane and displays the new page in the right pane. Otherwise, the new page is displayed in the right pane 32.)
Regarding dependents claim 4, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta teaches: wherein the controller controls the first webpage from among the first and second webpages displayed on the display to move to the right such that only the first webpage is displayed when a rewind item for shifting to a previous webpage is selected. (Dutta − [0029] FIG. 6 also describes the manner in which the web browser 28 responds to user selection of the Back or Forward functions when two panels are displayed. The user selection of the Back or Forward function may be from selection of a displayed Back or Forward button in the browser application window 30, or selection of a mouse button or menu item. Upon the user selecting the Back function (at block 120), the browser program 28 shifts (at block 122) the page displayed in the left pane 32, or ith cached page, to the right pane 34 and displays (at block 124) the (i-1)th cached page in the left pane 34, like turning back a page in a book.)
Regarding dependents claim 6, Dutta, IBM, and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein, when the pointer is moved from the first webpage to the second webpage, the controller controls the second webpage to be enlarged and displayed.
However, IBM teaches: wherein, when the pointer is moved from the first webpage to the second webpage, the controller controls the second webpage to be enlarged and displayed. (IBM – [pages 62-63] Enlarging a window that has become the active window and reducing the size of the inactive window is disclosed in Fig. 03 (User leaving the active window A, and making B the active window).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM and Otsuka as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Otsuka provides Dutta and IBM with the ability improve web pages layout in a user interface. The motivation to combine provides improvement of the user experience in a user interface. By providing a display capable of switching between full screen and split screen based on a user gesture within predetermine period of time.
Regarding dependents claim 8, Dutta, IBM, and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein, when the pointer is moved from the first webpage to the second webpage and then moved to the first webpage, the controller controls the enlarged second webpage to decrease in size such that the first and second webpages have the same size or the first webpage is larger than the second webpage.
However, IBM teaches: wherein, when the pointer is moved from the first webpage to the second webpage and then moved to the first webpage, the controller controls the enlarged second webpage to decrease in size such that the first and second webpages have the same size or the first webpage is larger than the second webpage. (IBM – [pages 62-63] Enlarging a window that has become the active window and reducing the size of the inactive window is disclosed in Fig. 03 (User leaving the active window A, and making B the active window).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM and Otsuka as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Otsuka provides Dutta and IBM with the ability improve web pages layout in a user interface. The motivation to combine provides improvement of the user experience in a user interface. By providing a display capable of switching between full screen and split screen based on a user gesture within predetermine period of time.
Regarding dependents claim 14, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta teaches: wherein the controller controls a rewind item for shifting to a previous webpage and an item for shifting to a next webpage to be displayed and, when the item for shifting to a next webpage is selected in a state in which the first and second webpages are displayed, controls third and fourth webpages to be displayed at display positions of the first and second webpages. (Dutta − [0029] FIG. 6 also describes the manner in which the web browser 28 responds to user selection of the Back or Forward functions when two panels are displayed. The user selection of the Back or Forward function may be from selection of a displayed Back or Forward button in the browser application window 30, or selection of a mouse button or menu item. Upon the user selecting the Back function (at block 120), the browser program 28 shifts (at block 122) the page displayed in the left pane 32, or ith cached page, to the right pane 34 and displays (at block 124) the (i-1)th cached page in the left pane 34, like turning back a page in a book. Upon the user selecting the Forward function (at block 130), the browser program 28 shifts (at block 132) the page displayed in the right pane 34, or ith cached page, to the left pane 32 and displays (at block 124) the (i+1)th cached page in the right pane 34, like moving forward a page in a book.)
Regarding dependents claim 15, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta teaches: wherein, when a second link item in the first webpage is selected in a state in which the first and second webpages are displayed, the controller controls a third webpage corresponding to the second link item in the first webpage to be additionally displayed side-by-side with the first and second webpages. ((Dutta − [0029] FIG. 6 also describes the manner in which the web browser 28 responds to user selection of the Back or Forward functions when two panels are displayed. The user selection of the Back or Forward function may be from selection of a displayed Back or Forward button in the browser application window 30, or selection of a mouse button or menu item. Upon the user selecting the Back function (at block 120), the browser program 28 shifts (at block 122) the page displayed in the left pane 32, or ith cached page, to the right pane 34 and displays (at block 124) the (i-1)th cached page in the left pane 34, like turning back a page in a book. Upon the user selecting the Forward function (at block 130), the browser program 28 shifts (at block 132) the page displayed in the right pane 34, or ith cached page, to the left pane 32 and displays (at block 124) the (i+1)th cached page in the right pane 34, like moving forward a page in a book.))

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, in view of IBM, in view of Otsuka as applied to claims 1, 3-4, 6, 8, and 14-15 above, and further in view of Singhar (US PGPUB: 20120288139, Pub Date: Nov. 15, 2012, hereinafter “Singhar”).
Regarding dependents claim 7, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein, when the pointer remains on the second webpage from among the first and second webpages for a second time or longer, the controller controls luminance of the first webpage to decrease.
However, Singhar teaches: wherein, when the pointer remains on the second webpage from among the first and second webpages for a second time or longer, the controller controls luminance of the first webpage to decrease. (Singhar − Fig. 7 [0036]-[0039] The aspect methods and devices determine a location of the active region or an active window and brighten the active region or window while reducing the brightness of the non-active regions. [0071] Determining an active region of a user interface based on monitoring that the cursor has remained in one region for a threshold time interval and reducing the brightness for nonactive areas.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Singhar as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Singhar provides Dutta, IBM and Otsuka with the ability to reduce regions not being viewed level of brightness. .

Claim(s) 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, in view of IBM, in view of Otsuka as applied to claims 1, 3-6, 8, and 14-15 above, and further in view of Shuping (US PGPUB: 20030090510, Pub Date: Nov. 10, 2001, hereinafter “Shuping”).
Regarding dependents claim 10, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein, when a link item in the second webpage is selected, the controller controls a third webpage corresponding to the link item in the second webpage to be additionally displayed along with the first and second webpages.
However, Shuping teaches: wherein, when a link item in the second webpage is selected, the controller controls a third webpage corresponding to the link item in the second webpage to be additionally displayed along with the first and second webpages. (Shuping − [0045] FIG. 2 illustrates a web browser 200 operating in a single window according to the present invention. [0046] Current panel 210 includes a current web page 215. Current panel 210 preferably operates in a manner similar to a conventional web browser. [0047] Past panel 220 operates in connection with current page 210 to display at least one past web page 225 (illustrated in FIG. 2 as past web pages 225A-C). [0049] In operation, when user 110 selects a new web page, current web page 215 is transferred to past panel 220.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.
Regarding dependents claim 11, Dutta, IBM and Otsuka discloses all the features with respect to claim 10 as outlined above
Dutta does not explicitly teach: wherein, when the link item in the second webpage is selected, the controller controls the first and second webpages to be displayed at the position of the first webpage when only the first and second webpages are displayed and controls the third webpage to be displayed at the position of the second webpage when only the first and second webpages are displayed. 
However, Shuping teaches: wherein, when the link item in the second webpage is selected, the controller controls the first and second webpages to be displayed at the position of the first webpage when only the first and second webpages are displayed and controls the third webpage to be displayed at the position of the second webpage when only the first and second webpages are displayed. (Shuping − [0045] FIG. 2 illustrates a web browser 200 operating in a single window according to the present invention. [0046] Current panel 210 includes a current web page 215. Current panel 210 preferably operates in a manner similar to a conventional web browser. [0047] Past panel 220 operates in connection with current page 210 to display at least one past web page 225 (illustrated in FIG. 2 as past web pages 225A-C). [0049] In operation, when user 110 selects a new web page, current web page 215 is transferred to past panel 220.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.
Regarding dependents claim 12, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein the controller controls the first webpage to be displayed as a mini map at the left side and controls the second webpage to be displayed at the right side of the first webpage when the first and second webpages are displayed together.
However, Shuping teaches: wherein the controller controls the first webpage to be displayed as a mini map at the left side and controls the second webpage to be displayed at the right side of the first webpage when the first and second webpages are displayed together. (Shuping − [0045] FIG. 2 illustrates a web browser 200 operating in a single window according to the present invention. [0046] Current panel 210 includes a current web page 215. Current panel 210 preferably operates in a manner similar to a conventional web browser. [0047] Past panel 220 operates in connection with current page 210 to display at least one past web page 225 (illustrated in FIG. 2 as past web pages 225A-C). [0049] In operation, when user 110 selects a new web page, current web page 215 is transferred to past panel 220.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.
Regarding dependents claim 13, Dutta, IBM and Otsuka discloses all the features with respect to claim 12 as outlined above
Dutta does not explicitly teach: wherein, when a second link item in the first webpage displayed as the mini map is selected, the controller controls a third webpage corresponding to the link item in the second webpage to be additionally displayed along with the first and second webpages. 
However, Shuping teaches: wherein, when a second link item in the first webpage displayed as the mini map is selected, the controller controls a third webpage corresponding to the link item in the second webpage to be additionally displayed along with the first and second webpages. (Shuping − [0047] In a preferred embodiment of the present invention, past panel 220 includes one or more web browsing engines embedded therein (i.e., its own instances of the web browsing engine) for managing past web page 225. In another embodiment, the present invention generates a thumbnail or reduced size image using the web page data associated with past web page 225 and renders the thumbnail or reduced size image in panel 220 using various well-known techniques.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.
Regarding dependents claim 16, Dutta, IBM and Otsuka discloses all the features with respect to claim 15 as outlined above
Dutta does not explicitly teach: wherein, when a third link item in the first webpage is selected in a state in which the first to third webpages are displayed, the controller controls a fourth webpage corresponding to the third link item in the first webpage to be additionally displayed in one of four divided upper, lower, left and right areas in addition to the first to third webpages.
However, Shuping teaches: wherein, when a third link item in the first webpage is selected in a state in which the first to third webpages are displayed, the controller controls a fourth webpage corresponding to the third link item in the first webpage to be additionally displayed in one of four divided upper, lower, left and right areas in addition to the first to third webpages. (Shuping − [0111] FIG. 6 is an exemplary organization for past web pages 225 in first panel (e.g., past panel 220, past wall 320). As illustrated, past web page 225A is the most recent past web page, past web page 225B is the next most recent past web page, past web page 225C is the next least recent past web page; and past web page 225D is the least recent web page. During step 510, past web page 225D is shifted off the first panel; past web page 225C is shifted to the location of past web page 225D; past web page 225B is shifted to the location of past web page 225C; and past web page 225A is shifted to the location of past web page 225B)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.
Regarding dependents claim 17, Dutta, IBM and Otsuka discloses all the features with respect to claim 16 as outlined above
Dutta does not explicitly teach: wherein, when a fourth link item in the first webpage is selected in a state in which the first to fourth webpages are displayed, the controller displays an additional webpage display restriction message or controls a fifth webpage corresponding to a fourth link item in the first webpage to be displayed at the position of one of the first to fourth webpages.
However, Shuping teaches: wherein, when a fourth link item in the first webpage is selected in a state in which the first to fourth webpages are displayed, the controller displays an additional webpage display restriction message or controls a fifth webpage (Shuping − [0111] FIG. 6 is an exemplary organization for past web pages 225 in first panel (e.g., past panel 220, past wall 320). As illustrated, past web page 225A is the most recent past web page, past web page 225B is the next most recent past web page, past web page 225C is the next least recent past web page; and past web page 225D is the least recent web page. During step 510, past web page 225D is shifted off the first panel; past web page 225C is shifted to the location of past web page 225D; past web page 225B is shifted to the location of past web page 225C; and past web page 225A is shifted to the location of past web page 225B)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Shuping as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Shuping provides Dutta, IBM and Otsuka with the ability view past history of web pages in a panel. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, in view of IBM, in view of Otsuka as applied to claims 1, 3-4, 6, 8, and 14-15 above, and further in view of Homma (US PGPUB: 20100225601, Pub Date: Sep. 9, 2010, hereinafter “Homma”).
Regarding dependents claim 19, Dutta, IBM and Otsuka discloses all the features with respect to claim 1 as outlined above
Dutta does not explicitly teach: wherein, the controller controls an upper part of the first webpage displayed in the first area on the display and a lower part of the first webpage displayed in the second area on the display.
However, Homma teaches: wherein, the controller controls an upper part of the first webpage displayed in the first area on the display and a lower part of the first webpage displayed in the second area on the display. (Homma – [006] As shown in FIG. 4A, when executing the program of Web browser. [0062] The CPU 11 divides a Web browser screen G1 based on the acquired Web page data and displays it on the first display section 5 and the second display section 7. [0073] The structure has an acceleration sensor to measure when the device is vertical or horizontal.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Dutta, IBM, Otsuka and Homma as each inventions relates controlling windows and displaying window frames within a display. Adding the teaching of Homma provides Dutta, IBM and Otsuka to include a processor for measuring the acquired web page data for dividing the web page between a first region and a second region. The motivation to combine allows for a single webpage to be divided into two regions and reduces the need for a user to scrolling to the bottom of a web page.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177